           Case 1:16-cv-09707-VSB Document 58 Filed 11/02/18 Page 1 of 1



                             The Law Office of Delmas A. Costin, Jr.
                                      177 E. 161st Street
                                      Bronx, NY 10451
dacostin@dacostinlaw.com                                               Tel: (718) 618-0589
www.dacostinlaw.com                                                    Fax: (347) 510-0099

                                                    November 1, 2018

Via ECF
The Hon. Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square, Room 415
New York, NY 10007

                      Re: Humphreys v. New York City Health and Hospitals Corporation
                         Case No. 16-cv-9707

Your Honor:

       I represent the Plaintiff in the above referenced matter. I send this letter to inform Your
Honor, that Plaintiff will not file a Fourth Amended Complaint. Counsel for the parties have met
and conferred and agree that Plaintiff’s claims of retaliation and a retaliatory hostile work
environment (collectively Counts 2, 3, 4, 8 and 9) relate to all protected classes alleged in the
complaint including religion. Thank you for your consideration. Please contact the undersigned
with any questions.

                                                            Respectfully,


                                                                  /s/
                                                            Delmas A. Costin, Jr.


cc: J. Corbin Carter, Esq.




Court-02
